EXHIBIT21 Subsidiaries as of December 31, 2009 Name Jurisdiction of Organization Interactive Intelligence International, Inc. Delaware Interactive Portal, Inc. Indiana Vonexus, Inc. Indiana AcroSoft Corporation South Carolina Interactive Intelligence France S.A.R.L. France ININ (Australia) Pty Ltd. Australia ININ UK Limited England ININ Netherlands B.V. The Netherlands Interactive Germany Gmbh Germany Innovative Interactive Korea, Inc Korea Interactive Intelligence Middle East FZ LLC Dubai Interactive Intelligence, Canada, Ltd Canada Interactive Intelligence Sweden AB Sweden
